DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-3,  the claim set establishes:
	“a first boil-off gas discharge line” (Claim 2); however, no additional “boil-gas discharge lines” are claimed.  It is therefore unclear if additional “boil-off gas discharge lines” are required.
	“a fourth liquefied gas supply line” (Claim 1); however, Applicant does not claim a “third liquefied gas supply line” (although first and second liquefied gas supply lines are claimed).  It is therefore unclear if a “third liquefied gas supply line” is required.
	“a sixth valve” (Claim 3); however, Applicant does not claim any other valves. It is therefore unclear if first through fifth valves are required. 
	Further regarding Claims 1-3.  Examiner acknowledges the disclosure of additional liquid supply lines and valves in the Specification and drawings, however these additional features are not currently referenced in the claim set, thereby creating confusion as to what Applicant intends to be (for example) the “fourth liquefied gas supply line” or a “sixth valve”.
	Further regarding Claim 3, to further illustrate the indefiniteness of the claimed numbering of multiple components of the claimed apparatus, Applicant claims “a sixth valve disposed on the second liquefied gas supply line.”  However, the Drawing and Specification (pg 11, para 60) disclose “a sixth valve V6 for controlling opening/closing of the fourth liquefied gas supply line LL4”, and additionally states, “the second liquefied gas supply line LL2 may be provided with a second valve V2”.  It is therefore unclear, in the current claim set, to which valve Applicant refers.
Regarding Claims 4-5, Claims 4-5 depend upon Claim 1, and therefore suffer the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mak  (US 2013/0139544).
Regarding Claim 1, Mak discloses (paras 45-51) a liquefied gas regasification system comprising:
	 a supply pump (Fig 3, item 52)  discharging liquefied gas from a liquefied gas storage tank (51); 
	a high-pressure pump (59 and para 47) receiving liquefied gas from the liquefied gas storage tank (51) and compressing the liquefied gas;  and
	a fourth liquefied gas supply line (1) connecting the supply pump (52) to the high- pressure pump, wherein the supply pump (52) is directly connected to the high-pressure pump (59 and para 47) through the fourth liquefied gas supply line (1), such that liquefied gas is directly supplied to the high-pressure pump (59 and para 47) by the supply pump (52).  

    PNG
    media_image1.png
    559
    660
    media_image1.png
    Greyscale
Regarding Claim 2, Mak discloses (paras 45-51) a liquefied gas regasification system further comprising: 
	a suction drum (90 and paras 47-48) recovering boil-off gas generated in the high-pressure pump (59 and para 47); and
	a first boil-off gas discharge line (7 and para 49) connecting the high-pressure pump (59 and para 47) and the suction drum (90 and paras 47-48), such that boil-off gas generated in the high-pressure pump (59 and para 47) is discharged to the suction drum (90 and paras 47-48) through the first boil-off gas discharge line (7 and para 49).  
Regarding Claim 3, Mak discloses (paras 45-51) a liquefied gas regasification system further comprising:  

	a sixth valve (71 and para 48) disposed on the second liquefied gas supply line (17 and para 48) and controlled based on a measured value of level of LNG in the suction drum (90 and paras 47-48), such that liquid accumulated in the suction drum (90 and paras 47-48) is supplied to the high-pressure pump (59 and para 47).  
Regarding Claim 4, Mak discloses (paras 45-51) a liquefied gas regasification system further comprising:  a first liquefied gas supply line (2) connecting the supply pump (52) to the suction drum (90 and paras 47-48), such that liquefied gas suctioned by the supply pump (52) is supplied to the suction drum (90 and paras 47-48).  
Regarding Claim 5, Mak discloses (paras 45-51) a liquefied gas regasification system further comprising:  a vaporizer (60) vaporizing liquefied gas compressed by the high-pressure pump (59 and para 47) and supplying the vaporized liquefied gas to a gas consumer (16 and para 49).  
Regarding Claim 6, Mak discloses (paras 45-51) a method of operating a liquefied gas regasification system, comprising:  
	supplying liquefied gas from a liquefied gas storage tank (51) to a high-pressure pump (59 and para 47) and compressing, by the high-pressure pump (59 and para 47), the liquefied gas; and
	supplying the compressed liquefied gas to a vaporizer (60),
	vaporizing, by the vaporizer (60), the compressed liquefied gas, and supplying the vaporized liquefied gas to a gas consumer (16 and para 49),

Regarding Claim 7, Mak discloses (paras 45-51) a method of operating a liquefied gas regasification system,  wherein boil-off gas generated in the high-pressure pump (59 and para 47) is discharged to a suction drum (90 and paras 47-48, via line 7), and liquefied gas is supplied to the suction drum (90 and paras 47-48) using the supply pump (52), such that liquid accumulated in the suction drum (90 and paras 47-48) is supplied to the high-pressure pump (59 and para 47, via lines 17 and 12).  
Regarding Claim 8, Mak discloses (paras 45-51) a method of operating a liquefied gas regasification system, wherein a portion of liquefied gas supplied using the supply pump (52) is delivered to the suction drum (90 and paras 47-48, via line 2) to recondense boil- off gas returned to the suction drum (90 and paras 47-48), and the rest of the liquefied gas is delivered to the high-pressure pump (59 and para 47) along a line (3) directly connecting the supply pump (52) to the high-pressure pump (59 and para 47).  
Regarding Claim 9, Mak discloses (paras 45-51) a method of operating a liquefied gas regasification system, wherein  the liquid supplied from the suction drum (90 and paras 47-48) to the high-pressure pump (59 and para 47) is delivered by head of liquid in the suction drum (90 and paras 47-48, via line 2), and the liquefied gas supplied from the supply pump (52) to the high-pressure pump (59 and para 47) is delivered by pressure of liquefied gas compressed by the supply pump (52 and para 45).  
Regarding Claim 10, Mak discloses (paras 45-51) a method of operating a liquefied gas regasification system, wherein when a level of liquid in the suction drum (90 and paras 47-48) is higher than or equal to a predetermined value, a line connecting the suction drum (90 and paras 47-48) to the high-pressure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mak (US 20130298572 A1) provides an additional prior art example of regasification apparatuses and methods, wherein boil-off gas is drawn from a pump and re-circulated to said pump via a storage container in a manner similar to Applicant’s claims.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753




/Timothy P. Kelly/Primary Examiner, Art Unit 3753